DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 23 May 2022.  Claims 1 and 8 have been amended, claims 19 through 32 are newly added. Claims 2 through 4, 6, 7, and 9 through 12, and 14 through 18 have been canceled.  Claims 1, 5, 8, 13, and 19 through 32 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1 and 8 has been entered.
Applicant’s addition of new claims 19 through 32 has been entered. 
Applicant’s amendment to the specification and Figure 1 has been entered and is sufficient to overcome the drawing objections.  Examiner respectfully withdraws the drawing objections. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has entered new grounds of rejection, detailed below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the office action mailed 23 March 2022 have been fully considered, but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current 35 U.S.C. 103 rejection detailed below.  
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive.  Applicant asserts that as “recited in claim 1, search results of a search query are forwarded to a client device for display in a first region of a search user interface, and user identifiers of selected users are forwarded to the client device for display in a second region of the search user interface, and ‘a selection of one of the user identifiers displayed in the second region of the search user interface causes the displayed search results to be filtered based on the selected user identifier.’ Claim 1 is directed to a technical solution to a technical problem, and is therefore not merely an abstract idea under § 101. For at least the foregoing reasons, claim 1 is believed to be directed to patentable subject matter under § 101.”  Examiner respectfully disagrees.
While the claim recites limitations for forwarding search results for display in a first region of a search user interface and forwarding user identifiers (claim 8: container identifiers) for display in a second region of the search user interface, these limitations are broadly claimed and lack technical details that would transform the claimed abstract idea of displaying filtered collaboration information into patent eligible subject matter because the broadly recited limitations merely claim displaying information without significantly more. As drafted the claims are analogous to the ineligible claim limitations of the Patent Eligibility Guidelines Example 22 for meal planning, where the claims were directed to using visuals to assist a user to follow a diet program.  The claim does not functionally link specific user interface elements/objects in a manner that amounts to a technological improvement beyond generally linking the abstract idea to general user interface technology or field of use.  Additionally, the selection limitation of the wherein clause is not actively claimed and therefore does not further limit the claimed invention and amounts to an intended result. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24 through 26 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 recites the limitation "wherein 5Attorney Docket No. ATL0060.USU1a selection of one of the container identifiers displayed in the second region of the search user interface causes the displayed search results to be filtered based on the selected container identifier” in the last three lines of the claim.  There is insufficient antecedent basis for this limitation in the claim because the claim does not include a limitation for displaying the container identifiers in a second region of the search interface, the forwarding step discloses “forwarding the selected one or more container identifiers to the client device for display in a third region of the search user interface.” There is insufficient antecedent basis for this limitation in the claim.  Claims 25 and 26 depend from claim 24 and inherit the same deficiency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 8, 13, and 19 through 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a method of tracking user activity, independent claim 8 recites a method for tracking interactions, and independent claim 29 recites a system for tracking user activity.  Independent claims 1 and 8 differ only in the type of data being analyzed, user identifiers in claim 1 and container identifiers in claim 8.  The limitations of independent claim 29 are substantially similar to a subset of the limitations of claim 1.
Taking independent claim 1 as representative, claim 1 recites at least the following limitations: receiving a search query; retrieving search results based on the search query; forwarding the search results for display in a first region of a search user interface; determining a user identifier of a target user; determining a user-to-user feature set based on the user identifier of the target user, wherein the user-to user feature set includes counts of the number of times the target user interacts with other users; computing a respective collaboration score for each respective other user of the other users based on the user-to user feature set; ranking user identifiers associated with the other users based on the collaboration scores and selecting one or more of the ranked user identifiers based at least in part on the ranking; forwarding the selected one or more user identifiers for display in a second region of the search interface, wherein: a selection of one of the user identifiers displayed in the second region of the search user interface causes the displayed search results to be filtered based on the selected user identifier. 
 The limitations for receiving a search query, retrieving search results, forwarding the search results for display, determining a user identifier, determining a user-to-user feature set, computing a collaboration score, ranking user identifiers based on the collaboration score, selecting one or more ranked user identifiers, forwarding the selected user identifiers for display, and filtering based on a selected user identifier, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor and memories to perform the steps, none of the additional elements preclude the steps from practically being performed in the human mind, or by a human using a pen and paper. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.    A project manager can determine project collaborators or task assignments based on documented past performance, project/task similarity, and professional credentials of an employee.  By matching the employee with the project/task criteria, the project manager can mentally filter and rank assignments of employees to teams or tasks and identify synergies.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. 
The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  The claims herein for computing a respective collaboration score and ranking user identifiers associated with users based on the collaboration scores are directed to mathematical concepts. The computing and ranking steps are required to complete the claimed invention. Therefore, the claims recite an abstract idea. 
The claim limitations for receiving a search query, retrieving search results (selecting a particular source of data), forwarding the search results for display, forwarding the selected one or more ranked user identifiers for display, and receiving a selection of one of the displayed user identifiers (selecting a particular source of data) are recited broadly and are therefore directed to extra solution activity (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  These claim limitations are directed to extra solution activity because they are mere data gathering steps that do not meaningfully limit the claimed invention for displaying filtered collaboration information (see MPEP 2106.05(g)).   
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor, user interface, and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraphs [0048, 0051] states: “Hardware processor 204 may be, for example, a general purpose microprocessor. … In case the computer system 200 is the client device 110, it may be coupled via bus 202 to one more output devices such as a display 212 for displaying information to a computer user.” Adding generic computer components to perform generic functions, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
While the claim recites limitations for forwarding search results for display in a first region of a search user interface and forwarding user identifiers (claim 8: container identifiers) for display in a second region of the search user interface, these limitations are broadly claimed and lack technical details that would transform the claimed abstract idea of displaying filtered collaboration information into patent eligible subject matter because the broadly recited limitations merely claim displaying information without significantly more. As drafted the claims are analogous to the ineligible claim limitations of the Patent Eligibility Guidelines Example 22 for meal planning, where the claims were directed to using visuals to assist a user to follow a diet program.  The claim does not functionally link user interface elements in a manner that amounts to a technological improvement beyond generally linking the abstract idea to general user interface technology or field of use.  Additionally, the selection limitation of the wherein clause is not actively claimed and therefore does not further limit the claimed invention and amounts to an intended result. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 5, 13, 19 through 23, 24 through 28, and 30 through 32 include the abstract ideas of the independent claims.  Dependent claims 5, and 24 through 28 recite at least the following additional limitations: retrieving profile information for the selected user identifiers; retrieving a user-to-container feature set based on the user identifier of the target user, wherein the user-to-container feature set includes counts of the number of times the target user interacts with containers of a networked collaboration platform, each respective container associated with a respective container identifier; computing a respective container collaboration score for each respective container based on the retrieved user-to-container feature set; ranking the container identifiers based on the container collaboration scores and selecting one or more of the container identifiers based at least in part on the ranking; and forwarding the selected one or more container identifiers to the client device for display in a third region of the search user interface, wherein 5Attorney Docket No. ATL0060.USU1a selection of one of the container identifiers displayed in the second region of the search user interface causes the displayed search results to be filtered based on the selected container identifier; at least one of the containers includes a document of a collaborative document system; at least one of the containers includes an issue of an issue tracking system; filtering the search results causes search results that are not associated with the selected user identifier to be omitted from the displayed search results; the search results include: a first search result relating to a document of a collaborative document system; and a second search result relating to a container of a collaborative document system
Dependent claims 13, 19 through 23 recite at least the following additional limitations: retrieving container information for the selected containers; determining a user-to-user feature set based on the user identifier of the target user, wherein the user-to-user feature set includes counts of the number of times the target user interacts with other users using the networked collaboration platform; 4Attorney Docket No. ATL0060.USU1 computing a respective user collaboration score for each respective other user of the other users based on the user-to-user feature set; ranking user identifiers associated with the other users based on the user collaboration scores and selecting one or more of the ranked user identifiers based at least in part on the ranking; forwarding the selected one or more user identifiers to the client device for display in a third region of the search user interface, wherein: a selection of one of the user identifiers displayed in the third region of the search user interface causes the displayed search results to be filtered based on the selected user identifier; at least one of the containers includes a document of a collaborative document system; at least one of the containers includes an issue of an issue tracking system; filtering the search results causes search results that are not associated with the selected container to be omitted from the displayed search results; the search results include: a first search result relating to a document of a collaborative document system; and a second search result relating to a container of a collaborative document system.
Dependent claims 30 through 32 recite at least the following additional limitations: receive one or more container identifiers from the service of the collaboration platform, the one or more containers selected based at least in part on a user-to-container feature set based on the user identifier, wherein the user-to-container feature set includes counts of the number of times the user of the client device interacts with containers of the collaboration platform, each respective container associated with a respective container identifier; display the container identifiers in a third region of the search user interface; receive a selection of one of the container identifiers displayed in the third region of the search user interface; and in response to receiving the selection of one of the container identifiers displayed in the third region of the search user interface, causing the displayed search results to be filtered based on the selected container identifier; at least one of the containers includes a document of a collaborative document system; at least one of the containers includes an issue of an issue tracking system.
The limitations of the dependent claims are not integrated into a practical application because none of the additional elements set forth any limitations that meaningfully limit the abstract idea implementation.    Therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention.  Accordingly independent claims 8 and 29 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. Therefore claims 1, 5, 8, 13, and 19 through 32 are ineligible under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 27 through 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dhaygude et al. (US 2021/0216937) in view of MacDonald et al. (US 2016/0344678).
Regarding Amended Claim 1, Dhaygude et al. discloses a computer-implemented method of tracking user activity using a networked collaboration platform, the computer-implemented method comprising: (the present disclosure addresses systems and methods for ranking users based on enterprise organizational data and interaction data of users of an enterprise application.  Dhaygude et al. [para. 0001]. … One or more application servers 104 provide server-side functionality via a network 102 to a networked user device, in the form of a client device 106. Dhaygude et al. [para. 0026]. … The expert finder module 110 communicates with the application servers 104. Dhaygude et al. [para. 0028]);
receiving a search query from a client device; retrieving search results based on the search query; (… the programmatic client 108 includes an expert finder module 110 that enables the user 134 to search for or submit a query for an expert user … the expert finder module 110 monitors interaction data from the web client 112 and the programmatic client 108 to the application servers 104. … The expert finder module 110 uses the interaction data to help identify the expert user. Dhaygude et al. [para. 0021-0024, 0027]);
forwarding the search results to the client device for display in a first region of a search user interface rendered on the client device; (The network analysis API 306 provides a client with interface access to the results from the machine learning model generated by the network analytics platform 308. Dhaygude et al. [para. 0046-0049]);
determining a user identifier of a target user associated with the client device; (One example of enterprise organizational data include user profile data of enterprise users of the enterprise. For example, an enterprise user profile of an enterprise user includes a user ID, a user email, a user department, a user manager, user group projects, user employment status. Dhaygude et al. [para. 0031]);
determining a user-to-user feature set based on the user identifier of the target user, (The expert finder module 502 enables an enterprise user to request for an expert by identifying a topic attribute. The expert finder module 502 triggers the anonymized expert recommendation workflow 510 to identify the expert based on collaboration-topic graph of graph module 406. For example, the expert finder module 502 identifies an expert user based on interaction/collaboration metrics from the expert/requestor, degree of connections between the expert and the requestor, the expert user profile, the requestor user profile. Dhaygude et al. [para. 0054-0055]);
wherein the user-to-user feature set includes counts of the number of times the target user interacts with other users using the networked collaboration platform; computing a respective collaboration score for each respective other user of the other users based on the user-to-user feature set; ranking user identifiers associated with the other users based on the collaboration scores (The ranking may be based on number and frequency of interactions related to the topic. For example, a user will be ranked higher with a higher number of interactions/collaborations (related to a keyword or topic) with other users of the enterprise within a preset duration and more frequent interactions/collaborations (related to a keyword or topic) with other users of the enterprise within the present duration. Dhaygude et al. [para. 0045]. … the network analysis engine 304 generates ranks and relevance scores for experts matching requestors search criterion and consider additional factors/features (e.g., such as network degree of connection of expert from requestor, reach index of expert, expert page rank, collaboration time of expert on topic, past requests response times from experts, request response rate of experts, referral recommendations, open requests in experts queue).  Dhaygude et al. [para. 0051, 0054]);
Dhaygude et al. fails to explicitly recite selecting one or more of the ranked user identifiers based at least in part on the ranking; and forwarding the selected one or more user identifiers to the client device for display in a second region of the search user interface, wherein: a selection of one of the user identifiers displayed in the second region of the search user interface causes the displayed search results to be filtered based on the selected user identifier. MacDonald et al. discloses this limitation. (… each pane or window may display information in the form of text, graphics, etc., and/or one or more interactive controls or links. …  members may be added to the team by selecting an identifier of a user, e.g., a user icon, a user email, a user phone number, etc. MacDonald et al. [para. 0005, 0046]. … in response to selection (e.g., by clicking) of a team 208 within a pane, e.g., the left rail 202, a team portal may be opened. A team portal refers to an access point through which team members can view and interact with shared information and other team members. …  in response to selection of a team 208, general information regarding the team, project specifications, etc., may be displayed in a second pane, e.g., center pane 204.  MacDonald et al. [para. 0047, 0051-0052]).  It would have been obvious to one of ordinary skill in the art of presentation of data in user interfaces before the effective filing date of the claimed invention to modify the display steps of Dhaygude et al. to include selection of a user identifier and displaying search results filtered based on the selected user identifier as taught by MacDonald et al. for ready access to information related to each category (e.g., communications, files, tasks, work product, etc.), which information is automatically and seamlessly synchronized across the platform such that each team member remains abreast of the current progress and status of a project. MacDonald et al. [para. 0005].
Regarding Claim 5, Dhaygude et al. and MacDonald et al. combined disclose a computer-implemented method, further comprising retrieving profile information for the selected user identifiers. (The expert finder module 502 enables an enterprise user to request for an expert by identifying a topic attribute. The expert finder module 502 triggers the anonymized expert recommendation workflow 510 to identify the expert based on collaboration-topic graph of graph module 406. For example, the expert finder module 502 identifies an expert user based on interaction/collaboration metrics from the expert/requestor, degree of connections between the expert and the requestor, the expert user profile, the requestor user profile. Dhaygude et al. [para. 0054-0055]).
Regarding New Claim 27, Dhaygude et al. and MacDonald et al. combined disclose a computer-implemented method, wherein filtering the search results causes search results that are not associated with the selected user identifier to be omitted from the displayed search results. (… the machine learning module 404 trains a machine learning model based on the collaboration data, topic data, and enterprise organizational data. At block 1104, the organization network visualization module 508 generates a unified (collaboration-topic-organizational) graph based on the machine learning model. Dhaygude et al. [para. 0047-0049,  0073; Fig. 11]).
Regarding New Claim 28, Dhaygude et al. and MacDonald et al. combined disclose a computer-implemented method, wherein the search results include: a first search result relating to a document of a collaborative document system; and a second search result relating to a container of a collaborative document system. MacDonald et al. discloses this limitation. (… a third pane, i.e., right rail 206, may display context information, status information, recent activity, and the like. In some aspects, information displayed in the right rail 206 may be related to or associated with the category 210 selected in the left rail 202 and/or the tab 212 selected in the center pane. For instance, where the center pane 204 displays communications, files, links, lists, hashtags, etc., related to a category 210a entitled “New Product Launch,” the right rail 206 may display one or more recent files 222, recent links 224, tags 226, or active people 228 related to the New Product Launch. MacDonald et al. [para. 0051-0052, 0060]). It would have been obvious to one of ordinary skill in the art of presentation of data in user interfaces before the effective filing date of the claimed invention to modify the search steps of Dhaygude et al. to include a first search result relating to a document of a collaborative document system; and a second search result relating to a container of a collaborative document system as taught by MacDonald et al. for ready access to information related to each category (e.g., communications, files, tasks, work product, etc.), which information is automatically and seamlessly synchronized across the platform such that each team member remains abreast of the current progress and status of a project. MacDonald et al. [para. 0005].
Regarding Claim 29,  Claim 29 recites substantially similar limitations to those of claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 29 is directed to a system which is taught by Dhaygude et al. at paragraph [0001].

Claims 8, 13, 19 through 26, and 30 through 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dhaygude et al. (US 2021/0216937) in view of MacDonald et al. (US 2016/0344678), and in further view of Mansour et al. (US 2018/0365627).
Regarding Amended Claim 8, Dhaygude et al. discloses a computer-implemented method comprising: 3Attorney Docket No. ATL0060.USU1 receiving a search query from a client device; (the present disclosure addresses systems and methods for ranking users based on enterprise organizational data and interaction data of users of an enterprise application.  Dhaygude et al. [para. 0001, 0026, 0028]);
obtaining search results based on the search query; forwarding the search results to the client device for display in a first region of a search user interface rendered on the client device; (… the programmatic client 108 includes an expert finder module 110 that enables the user 134 to search for or submit a query for an expert user … The expert finder module 110 uses the interaction data to help identify the expert user. Dhaygude et al. [para. 0021-0024, 0027]. … The network analysis API 306 provides a client with interface access to the results from the machine learning model generated by the network analytics platform 308. Dhaygude et al. [para. 0046-0049]);
determining a user identifier of a target user associated with the client device;  (One example of enterprise organizational data include user profile data of enterprise users of the enterprise. For example, an enterprise user profile of an enterprise user includes a user ID, a user email, a user department, a user manager, user group projects, user employment status. Dhaygude et al. [para. 0031]);
retrieving a user-to-container feature set based on the user identifier of the target user, wherein the user-to-container feature set includes counts of the number of times the target user interacts with containers of a networked collaboration platform, each respective container associated with a respective container identifier (The expert finder module 502 enables an enterprise user to request for an expert by identifying a topic attribute. The expert finder module 502 triggers the anonymized expert recommendation workflow 510 to identify the expert based on collaboration-topic graph of graph module 406. For example, the expert finder module 502 identifies an expert user based on interaction/collaboration metrics from the expert/requestor, degree of connections between the expert and the requestor, the expert user profile, the requestor user profile. Dhaygude et al. [para. 0054-0055] … the machine learning module 404 trains a machine learning model based on the collaboration data, topic data, and enterprise organizational data. At block 1104, the organization network visualization module 508 generates a unified (collaboration-topic-organizational) graph based on the machine learning model. Dhaygude et al. [para. 0047-0049,  0073; Fig. 11]);
Dhaygude et al. fails to explicitly recite computing a respective collaboration score for each respective container based on the retrieved user-to-container feature set; Mansour et al. discloses this limitation. (… a team in a particular business unit may not be aware that a team in a different business unit is tasked with solving a similar problem or is interested in the same topic as them … the term “theme” refers to an idea, subject, topic, type of communication, or even a platform that connects two or more user accounts. … a theme may be a particular software service, platform, or container (e.g., a chatroom or a forum) on which users associated with corresponding user accounts exchange ideas.  Mansour et al. [para. 0020-0022, 0026, 0042]. … A type ID to identify the type of event (e.g., post, message, comment, share, like, mention, object access, etc.). In this example the type ID is an identifier that links to an event type data structure as described below. A user ID to uniquely identify the user account responsible for the event.  Mansour et al. [para. 0065-0072]. …   the activity of a team may be analyzed (by calculating a team activity score based on event records corresponding to the theme).   Mansour et al. [para. 0143-0144, 0183]). It would have been obvious to one of ordinary skill in the art of data analysis and before the effective filing date of the claimed invention to modify the display steps of Dhaygude et al. to include computing a respective collaboration score for each respective container based on the retrieved user-to-container feature set as taught by Mansour et al. for grouping of two or more user accounts that are determined to be associated with the same or similar “theme”.  Mansour et al. [para. 0022].
ranking the container identifiers based on the collaboration scores and selecting one or more of the container identifiers based at least in part on the ranking; (The ranking may be based on number and frequency of interactions related to the topic. Dhaygude et al. [para. 0023-0024, 0045]. … the network analysis engine 304 generates ranks and relevance scores for experts matching requestors search criterion and consider additional factors/features (e.g., such as network degree of connection of expert from requestor, reach index of expert, expert page rank, collaboration time of expert on topic, past requests response times from experts, request response rate of experts, referral recommendations, open requests in experts queue).  Dhaygude et al. [para. 0051, 0054]);
Dhaygude et al. and Mansour et al. combined fail to explicitly disclose  forwarding the selected one or more container identifiers to the client device for display in a second region of the search user interface, wherein a selection of one of the container identifiers displayed in the second region of the search user interface causes the displayed search results to be filtered based on the selected container identifier. MacDonald et al. discloses this limitation. (… each pane or window may display information in the form of text, graphics, etc., and/or one or more interactive controls or links. …  members may be added to the team by selecting an identifier of a user, e.g., a user icon, a user email, a user phone number, etc. MacDonald et al. [para. 0005, 0046]. … in response to selection (e.g., by clicking) of a team 208 within a pane, e.g., the left rail 202, a team portal may be opened. A team portal refers to an access point through which team members can view and interact with shared information and other team members. …  in response to selection of a team 208, general information regarding the team, project specifications, etc., may be displayed in a second pane, e.g., center pane 204. MacDonald et al. [para. 0047]).  It would have been obvious to one of ordinary skill in the art of presentation of data in user interfaces before the effective filing date of the claimed invention to modify the display steps of Dhaygude et al. and Mansour et al. combined to include forwarding the selected one or more container identifiers to the client device for display in a second region of the search user interface, wherein a selection of one of the container identifiers displayed in the second region of the search user interface causes the displayed search results to be filtered based on the selected container identifier as taught by MacDonald et al. for ready access to information related to each category (e.g., communications, files, tasks, work product, etc.), which information is automatically and seamlessly synchronized across the platform such that each team member remains abreast of the current progress and status of a project. MacDonald et al. [para. 0005].
Regarding Claim 13, Dhaygude et al., MacDonald et al., and Mansour et al. combined disclose a computer-implemented method, further comprising retrieving container information for the selected containers. MacDonald et al. discloses this limitation. (… in response to selection (e.g., by clicking) of a team 208 within a pane, e.g., the left rail 202, a team portal may be opened. A team portal refers to an access point through which team members can view and interact with shared information and other team members. MacDonald et al. [para. 0047]. …… a third pane, i.e., right rail 206, may display context information, status information, recent activity, and the like. In some aspects, information displayed in the right rail 206 may be related to or associated with the category 210 selected in the left rail 202 and/or the tab 212 selected in the center pane. For instance, where the center pane 204 displays communications, files, links, lists, hashtags, etc., related to a category 210a entitled “New Product Launch,” the right rail 206 may display one or more recent files 222, recent links 224, tags 226, or active people 228 related to the New Product Launch. MacDonald et al. [para. 0051-0052, 0060]). It would have been obvious to one of ordinary skill in the art of presentation of data in user interfaces before the effective filing date of the claimed invention to modify the search steps of Dhaygude et al. and Mansour et al. to include a retrieving container information for the selected container as taught by MacDonald et al. for ready access to information related to each category (e.g., communications, files, tasks, work product, etc.), which information is automatically and seamlessly synchronized across the platform such that each team member remains abreast of the current progress and status of a project. MacDonald et al. [para. 0005]. 
Regarding New Claim 19, Dhaygude et al., MacDonald et al., and Mansour et al. combined disclose a computer-implemented method, further comprising: determining a user-to-user feature set based on the user identifier of the target user, wherein the user-to-user feature set includes counts of the number of times the target user interacts with other users using the networked collaboration platform; 4Attorney Docket No. ATL0060.USU1 (The expert finder module 502 enables an enterprise user to request for an expert by identifying a topic attribute. The expert finder module 502 triggers the anonymized expert recommendation workflow 510 to identify the expert based on collaboration-topic graph of graph module 406. For example, the expert finder module 502 identifies an expert user based on interaction/collaboration metrics from the expert/requestor, degree of connections between the expert and the requestor, the expert user profile, the requestor user profile. Dhaygude et al. [para. 0054-0055]);
computing a respective user collaboration score for each respective other user of the other users based on the user-to-user feature set; ranking user identifiers associated with the other users based on the user collaboration scores (The ranking may be based on number and frequency of interactions related to the topic. For example, a user will be ranked higher with a higher number of interactions/collaborations (related to a keyword or topic) with other users of the enterprise within a preset duration and more frequent interactions/collaborations (related to a keyword or topic) with other users of the enterprise within the present duration. Dhaygude et al. [para. 0045]. … the network analysis engine 304 generates ranks and relevance scores for experts matching requestors search criterion and consider additional factors/features (e.g., such as network degree of connection of expert from requestor, reach index of expert, expert page rank, collaboration time of expert on topic, past requests response times from experts, request response rate of experts, referral recommendations, open requests in experts queue).  Dhaygude et al. [para. 0051, 0054]);
and selecting one or more of the ranked user identifiers based at least in part on the ranking; forwarding the selected one or more user identifiers to the client device for display in a third region of the search user interface, wherein: a selection of one of the user identifiers displayed in the third region of the search user interface causes the displayed search results to be filtered based on the selected user identifier. MacDonald et al. discloses this limitation. (… each pane or window may display information in the form of text, graphics, etc., and/or one or more interactive controls or links. …  members may be added to the team by selecting an identifier of a user, e.g., a user icon, a user email, a user phone number, etc. MacDonald et al. [para. 0005, 0046]. … in response to selection (e.g., by clicking) of a team 208 within a pane, e.g., the left rail 202, a team portal may be opened. A team portal refers to an access point through which team members can view and interact with shared information and other team members. …  in response to selection of a team 208, general information regarding the team, project specifications, etc., may be displayed in a second pane, e.g., center pane 204.  MacDonald et al. [para. 0047, 0051-0052]. …… a third pane, i.e., right rail 206, may display context information, status information, recent activity, and the like. In some aspects, information displayed in the right rail 206 may be related to or associated with the category 210 selected in the left rail 202 and/or the tab 212 selected in the center pane. For instance, where the center pane 204 displays communications, files, links, lists, hashtags, etc., related to a category 210a entitled “New Product Launch,” the right rail 206 may display one or more recent files 222, recent links 224, tags 226, or active people 228 related to the New Product Launch. MacDonald et al. [para. 0051-0052, 0060]).  It would have been obvious to one of ordinary skill in the art of presentation of data in user interfaces before the effective filing date of the claimed invention to modify the display steps of Dhaygude et al. and Mansour et al.  to include selecting one or more of the ranked user identifiers based at least in part on the ranking; forwarding the selected one or more user identifiers to the client device for display in a third region of the search user interface, wherein: a selection of one of the user identifiers displayed in the third region of the search user interface causes the displayed search results to be filtered based on the selected user identifier as taught by MacDonald et al. for ready access to information related to each category (e.g., communications, files, tasks, work product, etc.), which information is automatically and seamlessly synchronized across the platform such that each team member remains abreast of the current progress and status of a project. MacDonald et al. [para. 0005].
Regarding New Claim 20, Dhaygude et al., MacDonald et al., and Mansour et al. combined disclose a computer-implemented method, wherein at least one of the containers includes a document of a collaborative document system. (The interaction data identifies items that are communicated from another user of an enterprise to the user 134 and from the user 134 to another user of the enterprise. Examples of interaction data include but are not limited to email communications, meeting communications, instant messages, shared document comments, and any communication with a recipient (e.g., a user from the enterprise). Dhaygude et al. [para. 0027]).
Regarding New Claim 21, Dhaygude et al., MacDonald et al., and Mansour et al. combined disclose a computer-implemented method, wherein at least one of the containers includes an issue of an issue tracking system. Mansour et al. discloses this limitation. (As used herein, the term “theme” refers to an idea, subject, topic, type of communication, or even a platform that connects two or more user accounts. … a theme may be a particular software service, platform, or container (e.g., a chatroom or a forum).  Mansour et al. [para. 0026, 0115]. …  (… a team in a particular business unit may not be aware that a team in a different business unit is tasked with solving a similar problem or is interested in the same topic as them.  Mansour et al. [para. 0020-0022, 0026, 0042]). It would have been obvious to one of ordinary skill in the art of data analysis and before the effective filing date of the claimed invention to modify the display steps of Dhaygude et al. and MacDonald et al. combined to include at least one of the containers includes an issue of an issue tracking system as taught by Mansour et al. for grouping of two or more user accounts that are determined to be associated with the same or similar “theme”.  Mansour et al. [para. 0022].
Regarding New Claim 22, Dhaygude et al., MacDonald et al., and Mansour et al. combined disclose a computer-implemented method, wherein filtering the search results causes search results that are not associated with the selected container to be omitted from the displayed search results. (… the machine learning module 404 trains a machine learning model based on the collaboration data, topic data, and enterprise organizational data. At block 1104, the organization network visualization module 508 generates a unified (collaboration-topic-organizational) graph based on the machine learning model. Dhaygude et al. [para. 0047-0049,  0073; Fig. 11]).
Regarding New Claim 23, Dhaygude et al., MacDonald et al., and Mansour et al. combined disclose a computer-implemented method, wherein the search results include: a first search result relating to a document of a collaborative document system; and a second search result relating to a container of a collaborative document system. MacDonald et al. discloses this limitation. (… a third pane, i.e., right rail 206, may display context information, status information, recent activity, and the like. In some aspects, information displayed in the right rail 206 may be related to or associated with the category 210 selected in the left rail 202 and/or the tab 212 selected in the center pane. For instance, where the center pane 204 displays communications, files, links, lists, hashtags, etc., related to a category 210a entitled “New Product Launch,” the right rail 206 may display one or more recent files 222, recent links 224, tags 226, or active people 228 related to the New Product Launch. MacDonald et al. [para. 0051-0052, 0060]). It would have been obvious to one of ordinary skill in the art of presentation of data in user interfaces before the effective filing date of the claimed invention to modify the search steps of Dhaygude et al. and Mansour et al. to include a first search result relating to a document of a collaborative document system; and a second search result relating to a container of a collaborative document system as taught by MacDonald et al. for ready access to information related to each category (e.g., communications, files, tasks, work product, etc.), which information is automatically and seamlessly synchronized across the platform such that each team member remains abreast of the current progress and status of a project. MacDonald et al. [para. 0005].

Regarding New Claim 24, Dhaygude et al. and MacDonald et al. combined disclose a computer-implemented method, further comprising: retrieving a user-to-container feature set based on the user identifier of the target user, wherein the user-to-container feature set includes counts of the number of times the target user interacts with containers of a networked collaboration platform, each respective container associated with a respective container identifier.  (The expert finder module 502 enables an enterprise user to request for an expert by identifying a topic attribute. The expert finder module 502 triggers the anonymized expert recommendation workflow 510 to identify the expert based on collaboration-topic graph of graph module 406. For example, the expert finder module 502 identifies an expert user based on interaction/collaboration metrics from the expert/requestor, degree of connections between the expert and the requestor, the expert user profile, the requestor user profile. Dhaygude et al. [para. 0054-0055] … the machine learning module 404 trains a machine learning model based on the collaboration data, topic data, and enterprise organizational data. At block 1104, the organization network visualization module 508 generates a unified (collaboration-topic-organizational) graph based on the machine learning model. Dhaygude et al. [para. 0047-0049,  0073; Fig. 11]);
Dhaygude et al. and MacDonald et al. combined fail to explicitly disclose computing a respective container collaboration score for each respective container based on the retrieved user-to-container feature set. Mansour et al. discloses this limitation. (… a team in a particular business unit may not be aware that a team in a different business unit is tasked with solving a similar problem or is interested in the same topic as them … the term “theme” refers to an idea, subject, topic, type of communication, or even a platform that connects two or more user accounts. … a theme may be a particular software service, platform, or container (e.g., a chatroom or a forum) on which users associated with corresponding user accounts exchange ideas.  Mansour et al. [para. 0020-0022, 0026, 0042]. … A type ID to identify the type of event (e.g., post, message, comment, share, like, mention, object access, etc.). In this example the type ID is an identifier that links to an event type data structure as described below. A user ID to uniquely identify the user account responsible for the event.  Mansour et al. [para. 0065-0072]. …   the activity of a team may be analyzed (by calculating a team activity score based on event records corresponding to the theme).   Mansour et al. [para. 0143-0144, 0183]). It would have been obvious to one of ordinary skill in the art of data analysis and before the effective filing date of the claimed invention to modify the display steps of Dhaygude et al. and MacDonald et al. combined to include computing a respective container collaboration score for each respective container based on the retrieved user-to-container feature set as taught by Mansour et al. for grouping of two or more user accounts that are determined to be associated with the same or similar “theme”.  Mansour et al. [para. 0022].
ranking the container identifiers based on the container collaboration scores (The ranking may be based on number and frequency of interactions related to the topic. Dhaygude et al. [para. 0023-0024, 0045]. … the network analysis engine 304 generates ranks and relevance scores for experts matching requestors search criterion and consider additional factors/features (e.g., such as network degree of connection of expert from requestor, reach index of expert, expert page rank, collaboration time of expert on topic, past requests response times from experts, request response rate of experts, referral recommendations, open requests in experts queue).  Dhaygude et al. [para. 0051, 0054]);
selecting one or more of the container identifiers based at least in part on the ranking, and forwarding the selected one or more container identifiers to the client device for display in a third region of the search user interface, wherein 5Attorney Docket No. ATL0060.USU1a selection of one of the container identifiers displayed in the second region of the search user interface causes the displayed search results to be filtered based on the selected container identifier. MacDonald et al. discloses this limitation. (… each pane or window may display information in the form of text, graphics, etc., and/or one or more interactive controls or links. …  members may be added to the team by selecting an identifier of a user, e.g., a user icon, a user email, a user phone number, etc. MacDonald et al. [para. 0005, 0046]. … in response to selection (e.g., by clicking) of a team 208 within a pane, e.g., the left rail 202, a team portal may be opened. A team portal refers to an access point through which team members can view and interact with shared information and other team members. …  in response to selection of a team 208, general information regarding the team, project specifications, etc., may be displayed in a second pane, e.g., center pane 204. MacDonald et al. [para. 0047]).  It would have been obvious to one of ordinary skill in the art of presentation of data in user interfaces before the effective filing date of the claimed invention to modify the display steps of Dhaygude et al. and Mansour et al. combined to include selection of a user identifier and displaying search results filtered based on the selected user identifier as taught by MacDonald et al. for ready access to information related to each category (e.g., communications, files, tasks, work product, etc.), which information is automatically and seamlessly synchronized across the platform such that each team member remains abreast of the current progress and status of a project. MacDonald et al. [para. 0005].
Regarding New Claim 25, Dhaygude et al., MacDonald et al., and Mansour et al. combined disclose a computer-implemented method, wherein at least one of the containers includes a document of a collaborative document system. (The interaction data identifies items that are communicated from another user of an enterprise to the user 134 and from the user 134 to another user of the enterprise. Examples of interaction data include but are not limited to email communications, meeting communications, instant messages, shared document comments, and any communication with a recipient (e.g., a user from the enterprise). Dhaygude et al. [para. 0027]).
Regarding New Claim 26, Dhaygude et al., MacDonald et al., and Mansour et al. combined disclose a computer-implemented method, wherein at least one of the containers includes an issue of an issue tracking system. Mansour et al. discloses this limitation. (As used herein, the term “theme” refers to an idea, subject, topic, type of communication, or even a platform that connects two or more user accounts. … . … a theme may be a particular software service, platform, or container (e.g., a chatroom or a forum).  Mansour et al. [para. 0026, 0115]. …  (… a team in a particular business unit may not be aware that a team in a different business unit is tasked with solving a similar problem or is interested in the same topic as them.  Mansour et al. [para. 0020-0022, 0026, 0042]). It would have been obvious to one of ordinary skill in the art of data analysis and before the effective filing date of the claimed invention to modify the display steps of Dhaygude et al. and MacDonald et al. combined to include at least one of the containers includes an issue of an issue tracking system as taught by Mansour et al. for grouping of two or more user accounts that are determined to be associated with the same or similar “theme”.  Mansour et al. [para. 0022].
Regarding Claims 30 through 32,  Claims 30 through 32 recite substantially similar limitations to those of claims 24 through 26 respectively and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 30 through 32 are directed to  a system which is taught by Dhaygude et al. at paragraph [0001].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Kim (US 2020/0110786) - a system for generating the rankings and ratings of user profiles in a social network service (SNS). The system includes a communication unit configured to communicate with terminals of users in the SNS and receive profiles including a performance measurement item representing characteristics and interaction data of the users from the terminals of the users, a first storage unit configured to store the profiles and the interaction data, a second storage unit configured to store scoring rule including performance metrics and profile level data regarding the interaction, and a processor configured to extract profiles including a performance measurement item selected according to a user's input received through the communication unit from the profiles stored in the first storage unit, extract interaction data regarding the profiles, and generate rankings and ratings of the profiles by applying the performance metrics of interaction and the scoring rule to the interaction data.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623